 420 DECISIONS OF NATIONAL LABOR RELATIONS BOARD 
Bell & Howell Company and Local 399, International Union of Operating Engineers, 
AFGCIO. Case 13-CA-13680 June 24, 1977 
SUPPLEMENTAL DECISION AND ORDER On September 29, 1975, the National 
Labor Relations Board issued its Decision and Order1 in the above-entitled proceeding finding that Respon- 
dent, hereinafter also called 
Bell & Howell, had engaged in and was engaging in unfair 
labor practices in violation 
of Section 8(a)(5) of the National Labor Relations Act, as amended. Respon- 
dent was ordered to cease 
and desist therefrom, and, upon request, 
to bargain collectively with Chargng Party, hereinafter called the Union, 
as the exclusive bargaining representative 
of the employees in the 
designated unit.2 On December 
22, 1975, 
the Board 
notified the parties 
that it had decided, 
sua sponre, to reconsider its decision, and on January 19, 1976, notified the parties 
that oral argument 
would be held on February 
2, 1976. Oral argument 
was held as scheduled,3 and, thereafter, the American Federation 
of Labor 
and Congress of Industrial Organizations 
and the General Counsel each 
filed a statement 
of position. The Board 
has reconsidered its decision in light of the entire record, including 
the oral argument 
and statements of position, and has decided to 
reaffirm its previous Decision 
and Order for the reasons 
set forth below. Respondent contends that the certification 
issued in the underlying representation 
proceeding4 was invalidly issued 
because the Board refused to 
conduct a precertification 
investigation and hearing on the 
issue of whether the 
Union discriminates against women with respect to Union-maintained 
benefit plans and membership requirements 
and deprives women 
of an opportunity for employment as stationary engineers in the Chicago area. 
It is Respondent's view that the existence of such discrim- ination in any or all 
the particulars 
urged would 
require the 
Board, in accordance with the due process clause 
of the fifth amendment to the 
Constitution, to 
disqualify the Union 
from serving 
as the exclusive representative of 
Respondent's employ- 
' 220 NLRB 881. All stationary engineers 
and stationary 
firemen in Department 2889 at the Employer's facility 
at 7100 N. McCormick Blvd., Lincolnwood, Illinois, but excluding office clerical employees, 
plant clerical employees, 
guards and supervisors as defined in the Act, 
and all other employees. The Board granted the request of 
the United States 
Chamber of Commerce and  in^ Allr~lj~~n Federatiu~~ UI LLIV~ dnd Congress of Industrial Organizations 
to participate 
in the oral argument 
as amici curiae. Bell & Howell Company, 2 13 NLRB 407 (1 974). 230 NLRB No. 
57 ees and to refuse to certify it 
as such representative notwithstanding it 
had won an election duly 
con- ducted in accordance with the provisions of Section 9 of the Act. Respondent further contends that. 
assuming constitutional considerations 
do not oper- ate to invalidate the certification, 
such considerations nevertheless preclude the 
Board from issuing 
an order requiring Respondent 
to bargain with the Union because 
such an order places the imprimatur 
of the Federal Government 
on those discriminatory 
practices. In our recent decision 
in Handy Andy,= we overruled the Bekins decision6 and set forth the 
reasons we believe that relevant constitutional and statutory considerations do not require 
or warrant withholding certification of a union which has been 
duly selected 
as exclusive representative of an employer's employees.7 In accordance with that decision, we find no merit to Respondent's argument that our certification 
of the Union 
is defective 
and without force 
and effect, but, to the contrary, 
we find that the 
certification was properly issued 
in accor- 
dance with due process of law. We also find 
no merit to Respondent's contention 
that the 
Board is constitutionally proscribed from 
ordering Respondent 
to bargain with the Union because of the latter's 
alleged discriminatory practic- 
es. The issue before us is whether Respondent refused and failed to recognize 
and bargain with the certified representative of its employees 
as their exclusive bargaining representative.8 The refusal and failure are admitted by Respondent, and we have found that the certification 
was validly issued in effectuation of statutory policies. Clearly, then a 
violation of Section 8(a)(5) of the 
Act which makes it an unfair labor practice 
for an employer "to refuse to bargain collectively with 
the representative 
of his employees" has been made out. 
Contrary to the claim of Respondent, neither our 
Order nor court enforcement 
thereof aids or encour- ages the Union 
with which Respondent is required to bargain to engage in such invidious discrimination; 
indeed, such practices by the Union 
are prohibited by other provisions of the Act. For, it is 
well established that the 
Union's status as exclusive representative imposes upon it the statutory 
obliga- 5 Handy Andy, Inc., 228 NLRB 447 (1977). 6 Bekinr Moving & Storage Co. of Florida, 
Inc., 211 NLRB 138 (1974). ' See also the dissenting 
opinion of 
Members Fanning and PeneUo in Bekinr, supra. 
8 Because of Respondent's 
admitted refusal to recognize and bargain with the Union, the 
latter has 
never had the opportunitv to represent the 
employees in the bargaining 
unit and, 
thus, has never had the opportunity 
to demonstrate that 
its representation of those employees would accord with 
the dic~ates of the Act.  BELL & HOWELL. o represent all employees in the unit 
fairly and od faith without invidious 
discrimination.9 As eme Court recently had occasion to note in a it was'also argued that 
the system of obligations established by the Act to collective-bargaining relationship should the paramount value of combating racial 
In vesting the representatives 
of the majority with this broad power Congress did 
not, of course, authorize a tyranny 
of the majority 
over minority interests. First, 
it confrned the exercise 
of these powers to the context 
of a "unit appropriate for the 
purposes of collective bargain- ing," i.e., a group 
of employees with 
a sufficient commonality of circumstances to ensure 
against the submergence of a minority with distinctively different interests in the terms and conditions of their employment. 
See Allied Chemical Workers v. Pittsburgh Plate 
Glass Co., 404 U.S. 157, 171 (1971). Second, it undertook in the 
1959 Land- rum-Griffin Amendments, 73 Stat. 519, to assure 
that the minority voices are heard as they are in the functioning of a democratic institution. Third, 
we have held, 
by the very nature of the 
exclusive bargaining representative's status as representa- 
tive of all unit employees, Congress 
implicitly imposed upon it a duty 
fairly and in good faith to represent the 
interests oP minorities within the unit. Vaca v. Sipes, supra; Wallace Corp. v. N.L.R.B., 323 U.S. 248 
(1944); cf. Steele v. Louisville & N.R Co., 323 U.S. 192 (1944). 
And the Board has taken the position 
that a 
union's refusal to process grievances against racial 
dis- crimination, in violation of that duty, 
it an unfair labor practice. Hughes Tool Co., 
147 NLRB 1573 (1964); see Miranda Fuel Co., 140 NLRB 181 (1962), enforcement denied 
326 F.2d 172 (C.A. 2, 1963). Indeed, the 
Board has ordered a union implicated by 
a collective-bargaining agreement 
in discrimination with an employer to propose specific contractual provisions to 
prohibit racial discrimination. See Local Union No. 12, United Rubber Workers of America v. N. L.RB., 368 F.2d 12 (C.A. 5, 1966) (enforcement granted).lO From the foregoing 
it is clear that the right of employees to be free from invidious 
discrimination in 
the representation afforded them by their bargaining representative is protected by the 
Act, which, it has 
The Wallace Co'poration v. N.LRB., 323 US. 248 (1944). lo Emporium Capwell Co. v. Western Addition Community Organization, 
420 US. 50. M-65 (1 975). l1 42 USC. 2000e. " 42 USC. 2-2). la See Mme Lwge No. 107 v. Irvis, 407 US. 163 (1972); Jackron v. COMPANY been held, makes it an unfair labor practice for the representative to engage in such practices and provides employees 
with remedies against 
such conduct. For this reason, if not for any other, Respondent's contention that 
constitutionally the Board cannot issue, and the courts cannot 
enforce, an order directing Respondent 
to bargain with the Union as the employees' exclusive bargaining repre- 
sentative must fail. For, given the statutory restric- tions upon the 
powers and authority of the exclusive majority representative, 
it simply cannot be estab- lished that either 
the certification 
or the bargaining order makes the Union's 
discriminatory practices the 
actions of the Government. 
To the extent the 
Union's discriminatory practices respecting 
eligibility for membership 
and Union-provided benefits bear 
upon and affect the Union's representation of Respondent's employees 
with respect to wages, hours, and terms and conditions of employment, they are undertaken in contravention of the certifica- tion and the bargaining 
order, not in accordance therewith, and the employees have a statutorily 
prescribed method 
of redress designed to permit elimination of the offending practices while preserv- 
ing the collective-bargaining relationship. 
To the extent that such practices may be beyond the reach of the Board, because they 
do not impinge upon the 
organizational or representational rights of employ- ees, Congress has provided 
other means by which 
the employees affected may seek 
redress and relief. Thus, in the Civil Rights Act of 1964, as amended," the Equal Employment Opportunity Commission has been given authority to eliminate "unlawful employ- 
ment practices" 
of unions certified 
by the Board 
as exclusive bargaining representatives. 
Such unlawful 
practices include the 
practice of discriminating against, segregating, or otherwise classifying mem- bers on the basis of race, color, sex, religion, &or national origin.lt Again, such practices are not 
taken pursuant to or in accordance 
with governmental approval but in contravention of these 
statutory enactments and well-established governmental policy which gives the victims of such practices appropriate 
means of redress 
and relief designed 
to eliminate 
the offensive practices 
while preserving 
the' collective- bargaining relationship. Therefore, 
it is dear from all of the foregoing that enforcement of 
the bargaining 
order herein does 
not constitute 
governmental action fostering or encouraging adherence to the claimed discriminatory practices of the Union.13 We recognize, of course that - Metropolitan Edison Co., 419 US. 345 (1974). With all due rrspcct to the courts of appeals which have held contrary 
to our views ha, we decline to follow their lead In N.LRB. v. Mamion House Cew Mana~ement Cop, 473 F.Zd 471 (Ck 8, 1973), we note that the 
court fded to consider the teachings of Maare Lodge and did not 
have the benefit of the Jackson decision. Nor did it consider the 
fact that the respondent employer thercin,  422 DECISIONS OF NATIONAL 
LABOR RELATIONS BOARD 
. . .national labor policy embodies the principles 
of nondiscrimination as a matter 
of highest priority, Alexander v. Gardner-Denver Co., 415 US. 36, 47 
(1974), and it is a commonplace 
that we must construe the NLRA in the light 
of the broad national labor policy of 
which it is a part. 
See Textile Workers 
v. Lincoln Mills, 353 U.S. 448, 456458 (1957).14 However, in 
determining whether 
these broad princi- ples justify the withholding 
of a bargaining order in a 
case such as 
this, consideration must be given to whether such action promotes or runs counter 
to the basic policies and purposes of the Act we adminis- ter.15 We have been admonished against 
both a single-minded administration 
of the Act which 
ignores other and 
equally important congressional objectives,l6 and against enforcing 
policies given 
to others to administer in the 
guise of enforcing the 
provisions of 
the Act.17 Congress has charged the 
Board with the task of administering a 
statute which declares it . . .to be the 
policy of the United States 
to eliminate the causes 
of certain substantial ob- 
structions to the 
free flow of commerce and to mitigate and eliminate these obstructions 
when they have occurred by encouraging 
the practice and procedure of collective bargaining 
and by protecting the exercise 
by workers of 
full freedom of association, self-organization, 
and designation of representatives of their own choosing, for the purpose of negotiating the terms 
and conditions of their employment or other mutual aid 
or protection.18 To this end Congress provided in the 
Act for orderly 
procedures by which employees can 
select a union 
to like the Respondent here, was claiming possible infringement of 
the constitutional rights 
of its employees. 
As the Supreme 
Court has noted, 
Respondent "can complain only 
of the infringement of 
its own constitution- al immunity, not that of its employees." 
Erie Railroad Company v. Williams, 233 U.S. 685, 697 (1914); Virginia Railway Co. 
v. System Federation No. 40, Railway Employees Department of the American Federation 
of lobor, 300 US. 515. 558 (1937). See also 
Leslie, "Governmental Action 
and Standing; 
NLRB Certification of Discriminatory Unions," 
I Ark. St. L. J. 35, 3845 (1974). Even were this 
an appropriate situation in which to permit an exception to that rule so that 
Respondent could assen the wnstitutional rights of its employees, its defense would still founder on 
the fact, as noted above, that Congress has established 
appropriate administrative machinery 
in the Act itself to safeguard those 
very rights while still ensuring 
to employees the right 
to be represented 
for purposes of collective bargaining by their duly designated representative. 
'4 Emporium CapweN Co. v. WACO, 420 US. at 66. 'J National Association for the Advancement 
of Colored People v. Federal Power Commission, 425 US. 662 (1976). l6 Southern Steamh~j~ CO. V. N.LR.B., 316 US. 31,47 (1942). l7 Local 1976, United Brotherhood of Carpenters and Joiners of America, A.Ff !Sand Door d P))wndpzj -! 8.1 R.B, 157 U.S 93, 108-1 I1 (1958) '8 Sec. 1 of the Act. l9 For example, Sec. 8@)(1)(A) provides a 
statutory procedure by which 
employees may 
obtain elimination of 
offensive discriminatory practices 
act as their 
exclusive representative as well as giving the union, 
when so selected, a method 
of enforcing against their 
employer its right 
to so function. 
Congress has also provided the 
statutory methods by which the employees can enforce against 
the union their right 
to be represented fairly 
and in good faith 
without invidious discrimination. Congress has 
stopped short, however, of giving the Board authority over the internal affairs 
of unions, though 
it has 
regulated such matters by the 
passage of other legislation, notably 
the Civil Rights Act of 1964, as amended, and 
the Labor Management Reporting 
and Disclosure Act of 
1959 (73 Stat. 419), both of which seek 
to protect employees in their dealings 
with their unions. Whether considered 
solely from the standpoint of the Act 
we administer or as a matter of accommodating the 
several statutory schemes that together make up 
our broad 
national labor policy, we believe that withholding a bargain- 
ing order in circumstances such as 
those before us runs counter 
to our 
duty. We are persuaded that it 
is far better 
to preserve and promote the 
collective- bargaining relationship once properly established 
by an order requiring Respondent to bargain 
with the duly selected exclusive 
representative than 
it is to destroy it by withholding the bargaining order. 
The first course gives the bargaining representative 
no license to engage in the discrimination complained 
of by Respondent; indeed, 
any such action can 
be dealt with in a statutorily prescribed 
way by employees whose rights are infringed.19 The second destroys 
the bargaining relationship 
(and may even eliminate 
the employees' right to proceed against the Union 
to eliminate the 
offensive practices), and does so without the certainty 
that the Union 
will mend its 
ways. To the extent this Board 
is charged with responsibility for carrying 
out aspects of the broad national policy against invidious discrimination in 
which frustrate their right 
to fair 
representation by their bargaining 
representative or which otherwise restrain or coerce them in the exercise 
of Sec. 7 rights. 
'Sec. 8@)(2) enables them 
to obtain the elimination 
of union- sponsored discriminatory hiring practices. 
Sec. 8@)(3) and Sec. 8(a)(5) provide avenues 
by which the parties 
and employees can insure 
that their 
exclusive representative 
and their employer negotiate 
about the elimination 
of offensive discriminatory 
tens and conditions 
of employment. Such 
unfair labor practice proceedings, when invoked 
by properly filed charges with the Board, 
are prosecuted by the Government and have the merit 
of dealing with offensive practices that have occurred 
and are continuing to occur in the 
bargaining unit, 
rather than 
with those 
which may possibly 
occur in the future, 
or have occurred in different bargaining 
uniu. The unfair labor practice proceeding 
will provide a 
sound evidentiary basis 
for remedial orders tailored to the situation calling for redress and 
which normally will permit the collective-bargaining relationship 
to continue to 
function free from the stultifying effect of 
the offensive practices. 
In appropriate circumstances, the remedy 
may even include revocation 
of the bargaining representative's authority to 
represent the employees, but 
such remedy will flow from the 
nature of 
the violation 
rather than 
from a policy 
of den& zcrtificatisn and the 
ben-fit? of a bargaining order ?-c--*ait based on a presumption 
that the 
bargaining representative 
will not discharge 
its statutory responsibilities and live up 
to the obligation the 
statute imposes upon it. 
 BELL & HOWELL COMPANY 423 employment, we believe that responsibility is best discharged by an administration of 
the Act which 
addresses the 
issue of invidious discrimination 
when and where it becomes relevant 
in the exercise of the 
normal functions 
of this Agency. We are persuaded that inquiry into the Union's 
alleged discriminatory practices is 
not relevant here, and we believe a bargaining order is an appropriate remedy for 
Respondent's violation 
of Section 8(a)(5). Our conclusion that the issue of 
whether or not a 
labor organization practices invidious discrimination 
is not appropriately raised 
in this 
case does 
not run 
afoul of 
the due process clause 
of the fifth amend- ment by denying Respondent 
an opportunity to present this 
issue in 
a proper proceeding. 
For, as we indicated in Handy Andy, 
these issues may 
be raised by filing a charge alleging that the union has 
breached its 
duty of fair representation in violation 
of Section 8(b)(I)(A) of the Act, 
or is refusing to bargain within the meaning 
of Section 8(d) and 8(b)(3). It is undisputed 
that no duty 
of fair representation arises until the union actually repre- 
sents employees 
in a specific bargaining unit. 
Consequently, such 
issues are prematurely raised in 
a representation proceeding 
or in a proceeding, such 
as this, where 
the employer 
refuses to bargain in order to test the underlying certification. 
However, as soon as the union 
and the employer 
enter into a bargain- ing relationship and the union begins to represent the 
unit employees, 
it becomes subject 
to the duty of fair 
representation and, as we discussed in Handy Andy, that duty affords protection 
to unit employees from any discriminatory practices 
of their bargaining 
representative. Proceedings under Section 
80) are also preferable for resolution 
of issues involving invidious discrimi- 
nation, as such proceedings directly focus upon 
discrimination affecting unit 
employees and afford due process protection 
to the charged labor organiza- 
tion. First, the charging party, 
whether it be an employer, an employee, or some other person, must 
come forward 
with prima facie evidence of discrimi- nation in the bargaining unit 
to warrant issuance 
of a complaint. Secondly, 
both the 6-month limitations 
period of Section 
100) of the Act and the provisions of the Administrative Procedure 
Act apply to such proceedings. Furthermore, unfair labor practice 
proceedings are adversary in nature and subject to 
judicial review. Finally, an 
8@) proceeding permits 
a remedy tailored 
to fit the violations found, including 
- - 20 lndependenr Meral Workers Unron, Local No. 
I (Hughes Tool 
Compa- ny), 147 NLRB 1573 (1964). 2' ha1 NO. 106, Glass Borrle Blowers Associalion, AFL-CIO (Owem- :.';hi, Incj, 2 10 NLRB 943 (1974), znfd. 520 F.?d 693 (C.A. o, 1975. 22 Member Murphy notes that although 
the proposed Equal 
Rights Amendment to 
the Constitution, which she vigorously supports. has 
not yet been ratified the national 
labor policy clearly forbids sex discrimination 
as a cease-and-desist order, affirmative conduct, 
and/or, if necessary, revocation 
of the labor organi- 
zation's certification.20 This method appears 
to us to be a 
far more appropriate means of remedying unlawful discrimination. Inasmuch as 
we are not constitutionally required 
to consider claims of 
invidious discrimination 
in pro- ceedings such as the instant case, 
we are not called upon to determine whether or 
not sex discrimination is constitutionally prohibited 
to the same extent 
as discrimination on the basis 
of race. We conclude, however, as we have in the past, that the duty of fair representation includes 
the duty not to 
discriminate on the basis of 
sex.21 Accordingly, we shall treat 
claims of sex discrimination in the same 
manner as 
any other allegation of invidious 
discrimination.22 On the basis of the foregoing, 
we hereby reaffirm our original conclusions 
of law and Order. ORDER Pursuant to 
Section lqc) of the National 
Labor Relations Act, as amended, 
the National 
Labor Relations Board hereby reaffirms its original 
Deci- sion and Order in this proceeding 
and orders that the Respondent, Bell & Howell Company, Lincolnwood, 
Illinois, its officers, agents, successors, and assigns, shall take the action set forth 
in the Board's 
original Order (220 NLRB 88 1). MEMBER WALTHER, concurring: I agree with my colleagues that this Board is not constitutionally required 
to consider claims 
of invidious discrimination 
by labor organizations 
in its 8(a)(5) certification test/summary judgment proceed- 
ings. Accordingly, I concur in their conclusion 
that the General 
Counsel's motion for summary judgment 
should be granted 
in this case. Respondent contends that 
the Union here 
engages in invidious discrimination 
by virtue of the fact that 
(1) it has no women members, officers, or business representatives; (2) it maintains benefit plans 
which discriminate against 
women; and (3) it deprives women of opportunities for employment 
as station- ary engineers in 
the Chicago, Illinois, 
area. To the extent that these claims 
are based upon the statutory 
duty of fair representation, 
1 agree with my col- leagues that not only 
are they premature in 
an 8(a)(5) certification test/summary judgment proceeding 
where the Union by definitions has not 
yet been afforded an opportunity to represent the employees 
well as race discrimination in the 
workplace. See Title V1, supra; Equal Pay Act of 1963, 73 Stat. 56, 29 U.S.C. 206(d); Executive Order 11246, as amended by Executive Order 11375 (1967): 
Age Discrimination in 
Emplojmc;:; Act of 1967; and 
DeyY:tmr.: of Labor Ckls; K.;. .: (:?7C), ss revised April 2, 1972. 
Of course, the National 
labor Relations Act is also part of the national labor policy 
and it, too, 
forbias sex discrimination. 
 424 DECISIONS OF 
NATIONAL LABOR RELATIONS BOARD at all, but also 
that such claims are more appropriate- ly addressed in 8(b) proceedings. See my concurring opinion in Handy Andy, 
Inc., 228 NLRB 447 (1977). As I stated in Handy An+, however, the 
proviso to 
Section 8(b)(l)(A) requires affording 
different treat- ment to assertions that a union discriminates in 
its membership policies. Such 
a claim has been 
raised here based 
on sex. In most certification test/summary judgment pro- 
ceedings, I 
would not entertain 
defenses based upon 
membership discrimination. 
As explained in Handy Andy, I would consider such issues 
at the very outset of the representation 
proceeding, prior to the 
direction of an election. Having 
been afforded an 
opportunity to litigate 
this issue 
in the representation proceeding, our 
normal rules with respect to relitiga- tion would preclude respondents 
from raising it 
again at the summary judgment 
stage. The instant 
case, of course, has not been processed 
in accordance 
with the procedures set forth in Handy Andy. Had such procedures been utilized, however, 
I still would have found Respondent's assertions to be unsupported in the record. As 
I stated in 
Handy Andy, claims of membership discrimination 
must be supported by evidence contained in a 
union's constitution, bylaws, or other written statement of policy indicating that the union restricts access 
to membership on the basis 
of race, alienage, 
national origin, or sex. Since no such documentary evidence has ,been presented either here 
or to the Regional Director, I 
do not view Respondent's assertions as a bar to the granting of summary judgment. 
For one foregoing 
reasons, I agree that General Counsel's motion for summary judgment should be granted. l3 Respondent claims 
that one result of the Union's discriminatory 
practices is to 
exclude women from employment as stationary engineers. 
As a consequence, there would be no member of the bargaining unit to seek MEMBER JENKINS, dissenting: The effect of the Supplemental 
Decision and Order in this case 
is to hold 
that the due 
process clause 
of the fifth amendment does not preclude the 
Board from certifying as statutory bargaining representative 
a Union 
which discriminates against women. Gov- ernment sanction 
of invidious discrimination based on sex stands on 
no better footing than discrimina- 
tion based 
on race or national 
origin. Therefore, for 
the reasons 
set forth in 
my dissenting opinion in 
Handy Andy, Inc., 228 NLRB 447 (1977), 1 disagree with my colleagues' upholding the 
validity of the Union's certification in 
this case 
without consider- 
ation of the claim that it engages 
in sex discrimina- tion in its representation 
of employees. As in Handy Andy, supra, my colleagues contend, among other 
things, that certification of a 
discrimi- nating union, or issuance 
of a bargaining order, does 
not constitute prohibited Government action 
and that other remedies are available under both the 
National Labor Relations 
Act and other legislation to combat the 
Union's discriminatory practices. 
But, as I pointed out in 
Handy Andy, the Government 
invalidly participates whenever it 
sanctions, assists, or supports private discrimination. Certification 
of a union as the 
exclusive statutory bargaining 
represen- tative "confers 
substantial benefits," as my col- leagues acknowledged 
in Handy Andy, 
and endows the union 
with public rather than private 
rights. As 
I stated in Handy Andy, "Certification is thus an integral part of the representation function 
. . . 
and is patently direct participation 
and assistance by a Government agency. . . in the union's discriminato- ry representation." The availability of other remedies does not legitimize this unconstitutional conduct. 
The Constitution does 
not permit an arm of the Government to participate in 
invidious discrimina- tion, against 
women or any other persons, until other 
remedies come into play.23 enforcement of the Union's "statutory obligation," 
upon which my colleagues rely as a satisfactory substitute for refusal 
to certify, "to represent aU employees in the 
unit fairly." 
